DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the claims
	The claims amendment filed on 24 August 2020 in which claims 1-20 where cancelled and 21-40 where added new. Claims 21-40 are pending.

Priority
	This application is a continuation of US 15/626,709 (filed June 19, 2017) which application is a continuation of US 14/727,135 (filed June 1, 2015), which application is a divisional of US 13/581,340 (filed February 28, 2013), which application is 371 of PCT/US2011/026689 (filed March 1, 2011), which claims priority to provisional applications 61/310,692 (filed March 4, 2010); 61/310,695 (filed March 4, 2010); and 61/311,057 (filed March 5, 2010).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 May 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In page 86, Example 1 title: “Immunohistocompatability Investigations” should be replaced with “Immunohistocompatibility Investigations”
In page 120, Example 23 title: “Cynomolgous Monkey Toxicology Study” should be replaced with  “Cynomolgus Monkey Toxicology Study”
In page 120, paragraph 00418 first sentence: “A cynomolgous monket toxicology study…”  should be replaced with “A cynomolgus monkey toxicology study…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, drawn to a method of treating cancer in a human, comprising administering one or more dose(s) of an isolated antibody or an immunoreactive fragment thereof, wherein said antibody or said fragment thereof comprises a variable domain that specifically binds an extracellular domain of B7-H3 and comprises:(A) the amino acid sequences of SEQ ID NOs: 5, 7 and 9; or (B) the amino acid sequences of SEQ ID NOs: 13, 15 and 17. In page 9 paragraph 0028, the instant specification defines SEQ ID Nos: 5, 7 and 9 as CDR1, CDR2 and CDR3 of the light chain of antibody BRCA84D, respectively and SEQ ID Nos: 13, 15 and 17 as CDR1, CDR2 and CDR3 of the heavy chain of antibody BRCA84D, respectively.
	The art at the time of the invention teaches that all six CDRS in the antibody heavy and light chain variable regions are crucial for antigen binding. For example, Sela-Culang et al. (“The Structural Basis of Antibody-Antigen Recognition”, Frontiers in Immunology; Vol. 4, Oct. 2013) (herein Sela-Culang) Sela-Culang states: “The six hypervariable loops within the variable domains of Abs, commonly termed complementarity determining regions (CDRs), are widely assumed to be responsible for Ag recognition” (Page 1, Abstract). Sela-Culang  describes a previous study in which the researchers show that even the CDR residues that do not participate in antigen binding have structural implications: “ They suggested that contacting residues are more common at CDRs residues which are located at the center of the Ag combining site, and that non-contacting residues within the CDRs correspond with residues that are important for maintaining the structural conformations of the hypervariable loops and not necessarily for recognition of the Ag” (Page 4, first paragraph) In the review, Sela-Culang further states that “On the other hand, the integration of the six CDRs together, each with its own unique amino-acid composition and contact preferences, could be the evolutionary response of the immune system that enables Abs to recognize virtually any surface patch on the Ag” (Page 6). Moreover, the specific amino acid sequence and the length of each CDR play a crucial role in antigen recognition. For example, Collis et al. (Analysis of the Antigen Combining Site: Correlations Between Length and Sequence Composition of the Hypervariable Loops and the Nature of the Antigen, Journal of Molecular Biology,Volume 325, Issue 2,2003,Pages 337-354) (herein Collis) describes that gross changes in the topography of the binding site can be correlated with the lengths of the CDRs. Collis states “For example, long CDR-L1, CDR-L2, CDR-H1 and CDR-H2 with short CDR-L3 and CDR-H3 would result in a groove. A long CDR-L1 and CDR-H2 with a medium-to-long CDR-H2 and short CDR-L3 would result in a pocket. By filling in the middle of the binding site using CDR-L3 and CDR-H3, a flat binding site can be obtained, while a very long CDR-H3 can result in a protruberence from the surface”(Introduction, page 338). Collis concludes stating In summary, we have shown that the general shape and sequence composition of the antibody combining site do influence the class of antigen to which the antibody binds. (Conclusions, page 352). In addition, Chailyan et al. (“The association of heavy and light chain variable domains in antibodies: implications for antigen specificity”. FEBS J. 2011 Aug;278(16):2858-66) (herein Chailyan) showed that the mode of interaction between the heavy and light chain variable domains affects the relative position of the antigen-binding loops and therefore has an effect on the overall conformation of the binding site. The author also explains how others have shown that changes in the heavy chain variable domain–light chain variable domain (VH–VL) association can modify the relative positions of the hypervariable loops, which, in turn, can alter the general shape of the antigen-binding site, as well as the disposition of side-chains that interact directly with the antigen. 
Based on the current claim language, the broadest reasonable interpretation would allow any antibody with the three CDRs of SEQ ID NO: 5, 7 and 9 of the light chain to be paired with any heavy chain variable domain CDRs or an antibody with the three CDRs of SEQ ID NO: 13, 15 and 17  of the heavy chain to be paired with any light chain CDRs.  In addition, as currently written, the CDRs of the light chain and heavy chain can be in any order. For example, there is no indication that SEQ ID NO:5 is light chain CDR1 which in its broadest reasonable interpretation would allow that any of the three sequences  (SEQ ID NO:5, 7 or 9) could be light chain CDR1. Similarly, SEQ ID NO: 17 of the heavy chain can be interpreted to be heavy chain CDR1, CDR2 or CDR3. As mentioned, the instant specification defines the six CDRS of antibody BRCA84D as SEQ ID Nos: 5, 7 and 9 (light chain CDRs 1-3) and SEQ ID Nos: 13, 15 and 17 (heavy chain CDRs 1-3). In addition to this antibody, others are disclosed such as BRCA68D, BRCA69D, PRCA157, among others. The specification provide a variety of examples testing and comparing the different antibodies for binding to B7-H3, internalization and immunohistocompatibility (Examples 1-9). In addition, antibody BRCA84D was humanized to produced hBRCA84D antibodies (Page 106, Example 10). Table 22 (Page 110)  of the specification describes the various mutations of the variable light and heavy chains and paragraph 00380 describes the optimization to find the light and heavy chain derivatives with the highest binding affinity. Humanized antibody hBRCA84D-2 with a light chain variable domain of SEQ ID NO: 89 (Page 108, Paragraph 00363) and a heavy chain variable domain of SEQ ID NO: 99 (Page 109, Paragraph 00373) was further tested for its ability to inhibit tumor growth of HT-1197 urinary bladder carcinoma cells and of A498 renal carcinoma cells  (Page 112, Example 11 and Figures 15 and 16). Further examples show the ability of hBRCA64D to bind urinary bladder cells, lung cancer cells and renal cancer cells and to prevent or inhibit urinary bladder, gastric, lung, melanoma, prostate and renal cancers tumor development (Page 116-121, Examples 14-22 and Figures 21-30).
All the binding and activity data described above was done for antibodies with specific light and heavy chain CDRs pairing. There is no additional information in the specification that would provide structural requirements of CDRs combinations that would result in antibodies binding to B7-H3, except for the specific antibodies described in the specification. In addition, only the humanized hBRCA84D antibody with its six CDR combination was shown to be effective at treating cancer. There is no additional support in the specification that would demonstrate that the heavy chain CDRs of the instant claim can be combined with any light chain CDRs or that the light chain CDRs of the instant claim can be combined with any heavy chain CDRs and result in antibodies that bind to B7-H3 and have the ability to treat cancer. For example, there is no data showing the effect of combining the light chain CDRs of BRCA84D and the heavy chain CDRs of BRCA69 and if the resulting antibody will bind to B7-H3 and have the ability of treating cancer. 
Based on the teaching of Sela- Culang, all six CDRs play a crucial role in antigen binding since each CDR unique amino acid sequence is responsible of antigen interactions and/or maintaining the structural conformation of the hypervariable loops. Collis demonstrated the relevance of the length of each CDR in the topography of the antigen binding site. Based on the teachings of Sela-Culang and Collins the specific order of each CDR with its unique amino acid composition and length are responsible of the antigen binding interaction of the antibody. However, the instant specification provides no indications that the CDRs of the instant claim can be used in any order. For example, there is no indication that an antibody with light chain CDR1 of SEQ NO:7, CDR2 of SEQ ID NO:9 and CDR3 of SEQ ID NO: 5 would bind to B7-H3.  In addition, Chailyan  teaches how (VH–VL) association can modify the relative positions of the hypervariable loops and affect antigen binding.  However,  the instant specification does not provide any guidance on the structural requirements of the heavy chain CDRs that could be paired with the light chain CDRs of the claim or the light chain CDRs that could be paired with the heavy chain CDRs of the claim that would result in antibodies that bind B7-H3 and the specification did not provide a representative number of species that would support the antibodies as claimed. For this reason, one of ordinary skill in the art would not have recognize that the inventor was in possession of the claimed invention at the time of filling and the claim does not meet the written description requirement.  

	Claims 22-24 are rejected due to their dependency on claim 21. The claims are rejected because they do not overcome the issues raised in the independent claim. 

	Regarding claim 25, which is drawn to an antibody that comprises  (A) a light chain variable domain that comprises the amino acid sequences of SEQ ID NOs: 5, 7 and 9 and a heavy chain variable domain that comprises the amino acid sequences of SEQ ID NOs: 13, 15 and 17; and (B) an Fc region modification comprising the substitutions: L235V, F243L, R292P, Y300L, or P396L. The claim is rejected because it raises some of the same issues identified and discussed above for claim 21. In this case, the claim in its broadest reasonable interpretation would allow the CDRs to be used in any order. As described above, the teachings of Sela-Culang and Collis described that the order of the CDRs is relevant since each of the six CDR with its unique sequence amino acid and specific length are responsible for antigen recognition and the instant specification fails to provide any support that antibodies with CDRs of SEQ ID Nos: 5, 7 and 9 of the light chain variable region can be used in any order or that CDRs of SEQ ID Nos: 13,15 and 17 of the heavy chain variable region can be used in any order. 

	Claims 26 is rejected due to their dependency on claim 25. The claim are rejected because they do not overcome the issues raised in the independent claim.

	Although claims 27-32 have dependency on claim 21, they are not included in the rejection because they are drawn to the humanized version hBRCA84D-2 (light chain is SEQ ID NO: 89 and heavy chain is SEQ ID NO: 99 which clearly defines the six CDRs) (claim 27). 

	Regarding claim 33, drawn to a method of detecting circulating intact B7-H3 antigen, or a fragment thereof that retains the ability to be detected, in blood of a human subject, comprising: (i) forming a complex between said intact B7-H3 antigen or said fragment thereof, and an isolated antibody or an immunoreactive fragment thereof, wherein said antibody or said fragment thereof comprises a variable domain that specifically binds an extracellular domain of B7-H3 and comprises:(A) the amino acid sequences of SEQ ID NOs: 21, 23 and 25; or (B) the amino acid sequences of SEQ ID NOs: 29, 31 and 33; and (ii) detecting said formed complex. In page 9 paragraph 0028, the instant specification defines SEQ ID Nos:21, 23 and 25 as CDR1, CDR2 and CDR3 of the light chain of antibody BRCA69D, respectively and SEQ ID Nos:29, 31 and 33 as CDR1, CDR2 and CDR3 of the heavy chain of antibody BRCA69D, respectively.
	As discussed above, the art at the time of the invention teaches that all six CDRS in the antibody heavy and light chain variable regions are crucial for antigen binding. For example, Sela-Culang et al. (“The Structural Basis of Antibody-Antigen Recognition”, Frontiers in Immunology; Vol. 4, Oct. 2013) (herein Sela-Culang) Sela-Culang states: “The six hypervariable loops within the variable domains of Abs, commonly termed complementarity determining regions (CDRs), are widely assumed to be responsible for Ag recognition” (Page 1, Abstract). Sela-Culang  describes a previous study in which the researchers show that even the CDR residues that do not participate in antigen binding have structural implications: “ They suggested that contacting residues are more common at CDRs residues which are located at the center of the Ag combining site, and that non-contacting residues within the CDRs correspond with residues that are important for maintaining the structural conformations of the hypervariable loops and not necessarily for recognition of the Ag” (Page 4, first paragraph) In the review, Sela-Culang further states that “On the other hand, the integration of the six CDRs together, each with its own unique amino-acid composition and contact preferences, could be the evolutionary response of the immune system that enables Abs to recognize virtually any surface patch on the Ag” (Page 6). Moreover, the specific amino acid sequence and the length of each CDR play a crucial role in antigen recognition. For example, Collis et al. (Analysis of the Antigen Combining Site: Correlations Between Length and Sequence Composition of the Hypervariable Loops and the Nature of the Antigen, Journal of Molecular Biology,Volume 325, Issue 2,2003,Pages 337-354) (herein Collis) describes that gross changes in the topography of the binding site can be correlated with the lengths of the CDRs. Collis states “For example, long CDR-L1, CDR-L2, CDR-H1 and CDR-H2 with short CDR-L3 and CDR-H3 would result in a groove. A long CDR-L1 and CDR-H2 with a medium-to-long CDR-H2 and short CDR-L3 would result in a pocket. By filling in the middle of the binding site using CDR-L3 and CDR-H3, a flat binding site can be obtained, while a very long CDR-H3 can result in a protruberence from the surface”(Introduction, page 338). Collis concludes stating In summary, we have shown that the general shape and sequence composition of the antibody combining site do influence the class of antigen to which the antibody binds. (Conclusions, page 352). In addition, Chailyan et al. (“The association of heavy and light chain variable domains in antibodies: implications for antigen specificity”. FEBS J. 2011 Aug;278(16):2858-66) (herein Chailyan) showed that the mode of interaction between the heavy and light chain variable domains affects the relative position of the antigen-binding loops and therefore has an effect on the overall conformation of the binding site. The author also explains how others have shown that changes in the heavy chain variable domain–light chain variable domain (VH–VL) association can modify the relative positions of the hypervariable loops, which, in turn, can alter the general shape of the antigen-binding site, as well as the disposition of side-chains that interact directly with the antigen. 
	Based on the current claim language, the broadest reasonable interpretation would allow any antibody with the three CDRs of SEQ ID NO: 21, 23 and 25 of the light chain to be paired with any heavy chain variable domain CDRs or an antibody with the three CDRs of SEQ ID NO: 29, 31 and 33  of the heavy chain to be paired with any light chain CDRs.  In addition, as currently written, the CDRs of the light chain and heavy chain can be in any order. For example, there is no indication that SEQ ID NO:21 is light chain CDR1 which in its broadest reasonable interpretation would allow that any of the three sequences  (SEQ ID NO:21, 23 or 25) could be light chain CDR1. Similarly, SEQ ID NO: 29 of the heavy chain can be interpreted to be heavy chain CDR1, CDR2 or CDR3.As mentioned, the instant specification defines the six CDRS of antibody BRCA69D as SEQ ID Nos: 21, 23 and 25  (light chain CDRs 1-3) and SEQ ID Nos: 29, 31 and 33 heavy chain CDRs 1-3). In addition to this antibody, others are disclosed such as BRCA68D, BRCA84D, PRCA157, among others. The specification provide a variety of examples testing and comparing the different antibodies for binding to B7-H3, internalization and immunohistocompatibility. In example 1, the antibodies were evaluated for their ability to exhibit differential IHC staining of tumor tissue relative to normal, non-cancerous tissue, capability of use in primate (and particularly cynomolgus monkey) models of antibody efficacy, levels of affinity and antigen specificity and levels of immunomodulatory activity and cellular internalization. Tables 10 and 11 (page 92) of the instant specification present a summary of the ability of the various antibodies (including BRCA69D) to identify and diagnose cancer in multiple tumor sources. Example 2 further test cross reactivity in cynomolgus tissue and the summary of the comparative IHC staining in cynamolgus and human tissue is shown in table 14 for BRCA84D, BRCA69D, BRCA68D and PRCA 157. Further examples provide binding activity of the antibodies to antigens in solution (example 6), binding affinity of B7-H3-2Ig and B7-H3-4Ig(examples 7 and Figures 7 and 8) and binding and cross-blocking analysis (Example 9). The specification concludes that “based on their exhibited differential staining of normal and cancer tissues, their ability to bind B7-H3-4Ig as well as B7-H3-2Ig, their binding affinities as measured by  BIACORE analysis and their ability to bind to cynomolgus B7H3, antibodies, BRCA68D, BRCA69D, BRCA84D, and PRCA157 were judged to be the most preferred antibodies.”
All the binding and activity data described above was done for antibodies with specific light and heavy chain CDRs pairing. There is no additional information in the specification that would provide structural requirements of CDRs combinations that would result in antibodies binding to B7-H3 or have the ability to be used for detecting B7-H3, except for the specific antibodies described in the specification. There is no additional support in the specification that would demonstrate that the heavy chain CDRs of the instant claim can be combined with any light chain CDRs or that the light chain CDRs of the instant claim can be combined with any heavy chain CDRs and result in antibodies that bind to B7-H3 and have the ability toto be use for detecting circulating B7-H2 antigen. For example, there is no data showing the effect of combining the light chain CDRs of BRCA84D and the heavy chain CDRs of BRCA69 and if the resulting antibody will bind to B7-H3 and have the ability to detect circulating intact B7-H3 antigen.
Based on the teaching of Sela- Culang, all six CDRs play a crucial role in antigen binding since each CDR unique amino acid sequence is responsible of antigen interactions and/or maintaining the structural conformation of the hypervariable loops. Collis demonstrated the relevance of the length of each CDR in the topography of the antigen binding site. Based on the teachings of Sela-Culang and Collins the specific order of each CDR with its unique amino acid composition and length are responsible of the antigen binding interaction of the antibody. However, the instant specification provides no indications that the CDRs of the instant claim can be used in any order. For example, there is no indication that an antibody with light chain CDR1 of SEQ NO:23, CDR2 of SEQ ID NO:25 and CDR3 of SEQ ID NO: 21 would bind to B7-H3.  In addition, Chailyan  teaches how (VH–VL) association can modify the relative positions of the hypervariable loops and affect antigen binding.  However, the instant specification does not provide any guidance on the structural requirements of the heavy chain CDRs that could be paired with the light chain CDRs of the claim or the light chain CDRs that could be paired with the heavy chain CDRs of the claim that would result in antibodies that bind B7-H3 and the specification did not provide a representative number of species that would support the antibodies as claimed. For this reason, one of ordinary skill in the art would not have recognize that the inventor was in possession of the claimed invention at the time of filling and the claim does not meet the written description requirement.  

Claims 34-40 are rejected due to their dependency on claim 33. The claims are rejected because they do not overcome the issues raised in the independent claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,174,315.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the treatment of cancer using an anti-B7-H3 antibody with the same light chain variable domains CDRS of SEQ ID Nos: 5,7,9 and heavy chain variable domain CDRs of SEQ ID Nos: 13,15,17 (sequence alignment are shown below). The claims are also drawn to the same humanized light and heavy chain variable domains SEQ ID NO:89 and 99 of the instant application and SEQ ID NO: 39 and 40 of the patent (sequence alignment are shown below). The claims are also drawn to antibodies with an Fc region with the same modifications. Dosage and schedule of administration is also the same between the two sets of claims. The claims differ because in the patent the method of cancer treatment comprise the use of an anti-PD-1 antibody in addition to the anti-B7-H3 antibody.
SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO 19 of US 11,174,315 (Db)

    PNG
    media_image1.png
    162
    766
    media_image1.png
    Greyscale
	








SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 20 of US 11,174,315 (Db)

    PNG
    media_image2.png
    156
    752
    media_image2.png
    Greyscale



SEQ ID No:89 (Qy) of the instant application and SEQ ID NO: 39 of US 11,174,315 (Db)
    PNG
    media_image3.png
    183
    635
    media_image3.png
    Greyscale
	


SEQ ID No:99 (Qy) of the instant application and SEQ ID NO: 40 of US 11,174,315 (Db)

    PNG
    media_image4.png
    189
    618
    media_image4.png
    Greyscale


Claims 21, 23, 24, 25, 27, 28, 33, 34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,633440. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 195 and 196 of the patent, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 195 and 196 of the patent, respectively. Sequence alignment are shown below. Both sets of claims are drawn to cancer treatment.  In addition, in both sets of claim, the fragment includes an Fc domain with the same modifications. The claims differ because in the patent the immunoreactive fragment is part of a tri-specific molecule binding to three different epitopes. 

SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO 195 of US 10,633,440(Db)

    PNG
    media_image5.png
    173
    752
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    178
    748
    media_image6.png
    Greyscale
SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 196 of US 10,633,440 (Db)

SEQ ID Nos: 21,23 and 25 (Qy) of the instant application and SEQ ID NO: 197 of US 10,633,440
 (Db)

    PNG
    media_image7.png
    167
    748
    media_image7.png
    Greyscale


SEQ ID Nos: 29, 31 and 33 (Qy) of the instant application and SEQ ID NO: 198 of US 10,633,440
 (Db)

    PNG
    media_image8.png
    171
    742
    media_image8.png
    Greyscale



Claims 21, 23, 24, 25, 27, 28, 33, 34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,647,768. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 39 and 40 of the patent, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 41 and 42 of the patent, respectively. Sequence alignment are shown below. Both sets of claims are drawn to cancer treatment.  In addition, in both sets of claim, the fragment includes an Fc domain with the same modifications. The claims differ because in the patent the immunoreactive fragment is part of a tri-specific molecule binding to three different epitopes. 

SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO: 39 of US 10,647,768(Db)

    PNG
    media_image9.png
    166
    732
    media_image9.png
    Greyscale

SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 40 of US 10,647,768 (Db)

    PNG
    media_image10.png
    169
    756
    media_image10.png
    Greyscale


SEQ ID Nos: 21,23 and 25 (Qy) of the instant application and SEQ ID NO: 41 of US 10,647,768
 (Db)

    PNG
    media_image11.png
    151
    764
    media_image11.png
    Greyscale


SEQ ID Nos: 29, 31 and 33 (Qy) of the instant application and SEQ ID NO: 42 of US 10,647,768
 (Db)


    PNG
    media_image12.png
    170
    740
    media_image12.png
    Greyscale


Claims 21-28 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,100,115.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the treatment of cancer using an anti-B7-H3 antibodies with the same light chain variable domains CDRS. The antibodies of both sets of claims are BRCA84D with light chain CDRs of SEQ ID Nos: 5,7,9 and heavy chain variable domain CDRs of SEQ ID Nos: 13,15,17 (sequence alignment are shown below with humanized BRCA84D sequences of SEQ ID NO:69 and 79 of the patent); and BRCA69D with light chain CDRs of SEQ ID Nos: 21,23, 25 and heavy chain variable domain CDRs of SEQ ID Nos: 29, 31 and 33.  The claims are also drawn to the same humanized light and heavy chain variable domains of BRCA84D SEQ ID NO:89 and 99 of the instant application and SEQ ID NO: 69 and 79 of the patent (sequence alignment are shown below). The claims are also drawn to antibodies with an Fc region with the same modifications. The claims differ because in the patent the method of cancer treatment comprise the use of VEGF or VEGFR in addition to the anti-B7-H3 antibody.



    PNG
    media_image13.png
    436
    1137
    media_image13.png
    Greyscale
BRC69D CDRS alignment (Qy is Instant Application LCDRS of SEQ ID Nos: 21,23 and 25 and HCDRS of SEQ ID Nos: 29,31 and 33; Db is US 10,100,115 LCDRS of SEQ ID Nos: 7, 9 and 11 and  HCDRS of SEQ ID Nos:15,17 and 19





BRCA84D antibody light chain SEQ ID NO:89 of instant application (Qy) and SEQ ID NO: 69 of 10,100,115  (Db)

    PNG
    media_image14.png
    209
    612
    media_image14.png
    Greyscale



BRCA84D antibody heavy chain SEQ ID NO:99 of instant application (Qy) and SEQ ID NO: 79 of 10,100,115  (Db)


    PNG
    media_image15.png
    234
    627
    media_image15.png
    Greyscale


Claims 21-28 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 11, 12 17, 18 and 22 of U.S. Patent No. 9,587,021. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 66 and 67 of the patent, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 64 and 65 of the patent, respectively.  The claims differ because the patent is drawn to CD3-binding diabody that comprises a first and second polypeptide chain and these polypeptides comprises domains with the same CDRs of the instant application.  Although the CD3-bidning molecule of the patent binds to different targets, it is drawn to cancer treatment as the antibody of the instant application. Sequence alignment are shown below with other member of the patent family (US 10,150,812 and US 11,111,299).

Claims 21-28 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12- 15, 17-23, 23, 27 and 28 of U.S. Patent No. 10,150,812. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 66 and 67 of the patent, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 64 and 65 of the patent, respectively. Sequence alignment are shown below. Both sets of claims are drawn to cancer treatment.  The claims differ because the patent is drawn to CD3-binding diabody that comprises a first and second polypeptide chain and these polypeptides comprises domains with the same CDRs of the instant application. Sequence alignment are shown below with other member of the patent family (US 9,587,021 and 11,111,299).


Claims 21-28 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-16, 18-23, 25, 30 and 31 of U.S. Patent No. 11,111,299. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 66 and 67 of the patent, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 64 and 65 of the patent, respectively. Sequence alignment are shown below. Both sets of claims are drawn to cancer treatment.  The claims differ because the patent is drawn to CD3-binding diabody that comprises a first and second polypeptide chain and these polypeptides comprises domains with the same CDRs of the instant application. Sequence alignment are shown below with other member of the patent family (US 9,587,021 and US 10,150,812).

SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO: 66 of US 9,587,021, US 10,150,812 and US 11,111,299 (Db)

    PNG
    media_image16.png
    162
    759
    media_image16.png
    Greyscale



SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 67 of US 9,587,021, US 10,150,812 and US 11,111,299 (Db)

    PNG
    media_image17.png
    164
    745
    media_image17.png
    Greyscale








SEQ ID Nos: 21,23 and 25 (Qy) of the instant application and SEQ ID NO: 64 of US 9,587,021, US 10,150,812 and US 11,111,299 (Db)

    PNG
    media_image18.png
    170
    753
    media_image18.png
    Greyscale


SEQ ID Nos: 29, 31 and 33 (Qy) of the instant application and SEQ ID NO: 198 of US 9,587,021, US 10,150,812 and US 11,111,299 (Db)

    PNG
    media_image19.png
    163
    751
    media_image19.png
    Greyscale


Claims 21-28 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 12 and 13 of U.S. Patent No. 9,487,587. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to antibodies with the with the same CDRs. Both sets of claims are drawn to antibodies BRCA84D and BRCA69D. Both sets of claims are directed to the treatment of cancer with the antibodies BRCA84D and BRCA69D. In addition, in both sets of claims the antibodies comprise a Fc domain. The claims are different because the patent is directed to a bispecific antibody with two different epitope binding domains, one of which corresponds to the CDRS of BRCA84D or BRCA69D.


    PNG
    media_image20.png
    341
    1125
    media_image20.png
    Greyscale
BRC69D CDRS alignment. Qy is Instant Application LCDRS of SEQ ID Nos: 21,23 and 25 and HCDRS of SEQ ID Nos: 29,31 and 33; Db is US 9,487,587 LCDRS of SEQ ID Nos: 25, 27 and 29 and  HCDRS of SEQ ID Nos:33, 35 and 37


    PNG
    media_image21.png
    348
    1150
    media_image21.png
    Greyscale
BRC84D CDRS alignment. Qy is Instant Application LCDRS of SEQ ID Nos: 5, 7 and 9 and HCDRS of SEQ ID Nos: 13, 15 and 17; Db is US 9,487,587 LCDRS of SEQ ID Nos: 9, 1 and 13 and  HCDRS of SEQ ID Nos:17, 19 and 21


Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,802,091. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to humanized antibody hBRCA84D-2, with light chain variable domain of SEQ ID NO:89 in the instant application and SEQ ID NO: 117 in the patent and a heavy chain variable domain of SEQ ID NO:99 in the instant application and SEQ ID NO: 119 in the patent. Sequence alignment is shown below.  Both sets of claims are directed to cancer treatment. The claims differ because the patent is drawn to the antibody and the pharmaceutical composition of the antibody with anti-cancer agents rather than a method of treatment as in the instant application. Sequence alignment are shown below with other members of the patent family (US 9,441,049;  9,893,508 and 10,730,945).


Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,441,049. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to humanized antibody hBRCA84D-2, with light chain variable domain of SEQ ID NO:89 in the instant application and SEQ ID NO: 117 in the patent and a heavy chain variable domain of SEQ ID NO:99 in the instant application and SEQ ID NO: 119 in the patent. Sequence alignment is shown below.  Both sets of claims are directed to cancer treatment. The claims differ because in the patent the dependent claim is drawn to polypeptides with the amino acid sequence of hBRCA84D-2 light and heavy chain variable domains but is further limited to humanized antibodies in other dependent claims. Sequence alignment are shown below with other members of the patent family (US 8,802,091;  9,893,508 and 10,730,945).


Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,896,508. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to humanized antibody hBRCA84D-2, with light chain variable domain of SEQ ID NO:89 in the instant application and SEQ ID NO: 117 in the patent and a heavy chain variable domain of SEQ ID NO:99 in the instant application and SEQ ID NO: 119 in the patent. Sequence alignment is shown below.  The claims differ because the patent is drawn to nucleic acid comprising the sequence encoding polypeptides with the amino acid sequence of hBRCA84D-2 light and heavy chain variable domains but is further limited to humanized antibodies in other dependent claims. Sequence alignment are shown below with other members of the patent family (US 8,802,091;  9,441,049 and 10,730,945).

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,730,945. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to humanized antibody hBRCA84D-2, with light chain variable domain of SEQ ID NO:89 in the instant application and SEQ ID NO: 117 in the patent and a heavy chain variable domain of SEQ ID NO:99 in the instant application and SEQ ID NO: 119 in the patent. Sequence alignment is shown below.  The claims differ because the patent is drawn to nucleic acid comprising the sequence encoding polypeptides with the amino acid sequence of hBRCA84D-2 light and heavy chain variable domains but is further limited to humanized antibodies in other dependent claims. Sequence alignment are shown below with other members of the patent family (US 8,802,091;  9,441,049 and  9,896,508).






SEQ ID No 89 (Qy) of the instant application and SEQ ID NO: 117 of US US 8,802,091,US 9,441,049, US 9,896,508, US 10,730,945 (Db)

    PNG
    media_image22.png
    211
    635
    media_image22.png
    Greyscale


SEQ ID No 89 (Qy) of the instant application and SEQ ID NO: 117 of US US 8,802,091,US 9,441,049, US 9,896,508, US 10,730,945 (Db)

    PNG
    media_image23.png
    190
    619
    media_image23.png
    Greyscale



Claims 21, 23, 24, 25, 27, 28, 33, 34 and 39  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 10-14, 17-19 of copending Application No. 16,818,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 39 and 40 of the reference application, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO: 41 and 42 of the reference application, respectively. Sequence alignment are shown below. In addition, in both sets of claim, the fragment includes an Fc domain with the same modifications. The claims differ because in the reference application the immunoreactive fragment is part of a tri-specific molecule binding to three different epitopes. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO: 39 of US 16/818,893(Db)

    PNG
    media_image24.png
    262
    801
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    266
    771
    media_image25.png
    Greyscale
SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 40 of US  16/818,893 (Db)


SEQ ID Nos: 21,23 and 25 (Qy) of the instant application and SEQ ID NO: 41 of US  16/818,893
 (Db)

    PNG
    media_image26.png
    267
    764
    media_image26.png
    Greyscale


SEQ ID Nos: 29, 31 and 33 (Qy) of the instant application and SEQ ID NO: 42 of US  16/818,893
 (Db)


    PNG
    media_image27.png
    266
    747
    media_image27.png
    Greyscale




Claims 21, 23, 24, 25, 27, 28, 33, 34 and 39  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 10-14, 17-19 of copending Application No. 16,818,893 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to immunoreactive binding fragments with the same CDRs.  Light chain CDRs of SEQ ID NO: 5, 7, 9 and heavy chain CDRs of SEQ ID NO: 13, 15 and 17 are the same as those of SEQ ID NO: 195 and 196 of the reference application, respectively. In addition, light chain CDRs of SEQ ID NO: 21, 23 and 25 and heavy chain CDRs of SEQ ID NO: 29, 31 and 33 are the same as those of SEQ ID NO:197 and 198 of the reference application, respectively. Sequence alignment are shown below. In addition, in both sets of claim, the fragment includes an Fc domain with the same modifications. The claims differ because in the reference application the immunoreactive fragment is part of a tri-specific molecule binding to three different epitopes. 


    PNG
    media_image28.png
    266
    794
    media_image28.png
    Greyscale
SEQ ID Nos: 5,7 and 9 (Qy) of the instant application and SEQ ID NO 195 of US 16/805,105(Db)




    PNG
    media_image29.png
    269
    779
    media_image29.png
    Greyscale
SEQ ID Nos: 13, 15, and 17 (Qy) of the instant application and SEQ ID NO: 196 of US 16/805,105 (Db)


SEQ ID Nos: 21,23 and 25 (Qy) of the instant application and SEQ ID NO: 197 of US 16/805,105

    PNG
    media_image30.png
    269
    779
    media_image30.png
    Greyscale
 (Db)

SEQ ID Nos: 29, 31 and 33 (Qy) of the instant application and SEQ ID NO: 198 of US 16/805,105

    PNG
    media_image31.png
    260
    780
    media_image31.png
    Greyscale
 (Db)

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647